Case 1:18-cv-02458-KMT Document 32-1 Filed 05/16/19 USDC Colorado Page 1 of 1


                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:18-cv-02458-KMT


 CARLOS BRITO, Individually

         Plaintiff(s),

 v.

 SLATE CAREFREE HOLDINGS, LLC,
 a Colorado Limited Liability Company,

         Defendant(s).



                         ORDER OF DISMISSAL WITH PREJUDICE


        THIS MATTER is before the Court upon the Stipulation for Dismissal With Prejudice.

 The Court having carefully reviewed said Stipulation and after due consideration, it is

        ORDERED AND ADJUDGED as follows:

        1.       The Stipulation For Dismissal With Prejudice filed herein by the Plaintiffs, and

 the Defendant, be and the same is hereby approved;

        2.       The above-styled cause be and the same is hereby DISMISSED with prejudice;

 and

        3.        To the extent not otherwise disposed of herein, all pending Motions are hereby

 DENIED as moot.

        DONE AND ORDERED in Chambers at __________, ______________, this _____ day

 of _____________, 2019.

                                              _________________________________
                                              UNITED STATES DISTRICT JUDGE
 Copies furnished to:
 Attorneys of record
